Citation Nr: 1539583	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-32 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied a claim to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

In May 2012, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  In May 2014, the Board reopened the claim, recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and remanded the claim for further development.  In December 2014, the Board remanded the claim for an addendum opinion and to obtain Portsmouth Naval hospital treatment records.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's current psychiatric disability of depression had its onset during active service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression, have been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.9, 4.125, 4.127 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in July 2009, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, the evidence that should be submitted if there was no desire for VA to obtain such evidence, and notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in June 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, the acquired psychiatric disorders that have been diagnosed during the appeal are not "psychoses" as defined by VA regulation and are therefore not "chronic diseases" listed under § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection of a psychiatric disorder on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The pertinent evidence of record includes:  the Veteran's service medical and personnel records, post-service VA treatment records from June 2000 to November 2014, a June 2014 VA examination, a February 2015 VA addendum opinion, and the Veteran's lay statements.

The Veteran asserts that in May 1975, while she was on active duty, there was an incident in which she was verbally berated by her commanding officer as a result of seeking medical attention for ongoing gynecological issues.  This incident occurred in front of other staff members, and that in turn caused her emotional distress.  After the altercation, the Veteran reports that she went home, and due to physical pain, and the emotional pain from the verbal altercation, she took an overdose of medication.  When her husband got home he called the ambulance and she was taken to the hospital and admitted.  

Service treatment records reflect that the Veteran was briefly hospitalized from August 28, 1974-August 30, 1974.  The Veteran's mental status during her admission was oriented times three, alert, and cooperative.  Her affect was noted as tense, anxious, and somewhat hysterical.  No psychosis organicity was noted.  The hospital summary resulted in a diagnosis of situational reaction due to progressively severe marriage problems.  The Veteran asserts that she was also hospitalized for three days in May 1975 at Portsmouth Naval Hospital after taking an overdose of pain medication.  The Board notes that there is an entry in the Veteran's service personnel records that indicates that she was admitted to the Portsmouth hospital on May 23, 1975.  No further entry is noted and all attempts to obtain those treatment records have failed.  

VA treatment records reflect that the Veteran has had intermittent periods of mental health treatment since June of 2000, and received diagnoses of unspecified depressive disorder with features of anxiety, major depressive disorder, PTSD, and cannabis use disorder (in early remission).  The Board notes that PTSD was ruled out as the Veteran did not meet the all of the diagnostic criteria.  Treatment notes show that the Veteran has reported a history of the in-service incident noted above, and varying other life stressors that have contributed to her depression symptoms.  The Veteran has also reported different reasons for taking the overdose of pills in May 1975, after the verbal altercation with her commanding officer.  In most reports she stated that she had no intent of killing herself, she just wanted to get some rest or relieve her emotional and physical pain.  At other times, she has stated that it was a "suicide attempt."  

Per the May 2014 Board remand instructions, the Veteran was scheduled for a VA psychological examination.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner diagnosed the Veteran with unspecified depressive disorder with features of anxiety, and opined that it was less likely than not related to service.  The examiner's rationale for that opinion was based in part on the lack of corroborating evidence of a drug overdose and resulting hospital admission, namely the Portsmouth Naval hospital records.  

In a June 2014 Board remand, the Board directed the RO to make another attempt to obtain the May 1975 Portsmouth hospital records and to obtain an addendum opinion taking the May 1975 hospital admission into specific consideration.  In February 2015 the RO submitted a PIES request for Portsmouth Naval Hospital records for the period from May 1, 1975 to May 31, 1975.  In March 2015, a negative response was received.  

In a February 2015 VA addendum opinion, after a thorough review of the Veteran's VBMS and CPRS records, the examiner opined that the Veteran's current diagnoses of unspecified depressive disorder and cannabis use disorder (in early remission) are less likely than not caused by or the result of the Veteran's service, or related to the Veteran's May 1975 hospitalization for a drug overdose.  The rationale provided was that the Veteran's records document a longstanding and continual history of difficulty coping with emotional reactions to life stressors, including a pattern of taking impulsive action in order to "escape" emotional pain.  As an example, the examiner noted evidence in the Veteran's personnel records showing poor coping skills in response to marital stressors in service which directly affected her work performance and capacity for overseas work.  Another example cited by the examiner was the Veteran's 1974 hospitalization as a result of her appearance at the hospital in a semi-hysterical state due to severe marriage problems.  At discharge from the hospital the diagnosis was situational reaction.  The examiner also noted that the Veteran herself has acknowledged on multiple occasions that her 1975 hospitalization was not a suicide attempt, but rather an attempt to "escape emotional pain."  The examiner stated that this pattern is consistent with the stated reason for her discharge, "immature personality."

The examiner went on to state that the Veteran's tendency toward poor coping in response to subsequent, post-military life stressors is supported by subsequent drug use and a hospitalization in 2013.  The examiner cited an October 2000 VA treatment note in which the Veteran reported numerous post-military life stressors which contributed to her depressive and anxiety symptoms at that time including the recent deaths of her mother and uncle, her diabetes, and recently being fired due to poor attendance.  Additionally, the examiner cited a November 2013 mental health treatment note that stated the Veteran had been admitted after taking an overdose of Klonopin.  At that time the Veteran reported several stressors to include a recent hospitalization due to her diabetes which was still poorly controlled, a recent attempt by her eldest son to take his own life and who subsequently moved in with her, significant financial stress, and strained family relationships and little to no social support.  

Lastly, the examiner noted the depressive symptoms, controlled by medication, reported by the Veteran at the June 2014 VA examination are more likely than not related to current post-military life stressors, and longer-term sequelae of an ineffectual style of coping.  As an example, the examiner cited the Veteran's report that her current lack of social support and tension in some of her family relationships was related to her recent history of drug use.  The examiner determined that there was no substantial evidence supporting the conclusion that the Veteran's depressive systems are related to her reported stressor in service; rather that the Veteran appears to have developed a coping style characterized by impulsive and sometimes self-harming behaviors in an attempt to ameliorate emotional pain.  The examiner went on to state that the consistency and duration of this pattern over time suggests this coping style is an element of the Veteran's longstanding personality, and is not a direct response to any particular stressor (including any particular stressor during the Veteran's service).  

The Board finds that the February 2015 VA examiner opined that it was less likely than not that the Veteran's current diagnoses of unspecified depressive disorder is less likely than not caused by or the result of the Veteran's service, or related to the Veteran's May 1975 hospitalization for a drug overdose.  However, in the opinion, the examiner stated that the Veteran's records show a longstanding and continual history of difficulty coping with emotional reactions to life stressors, including a pattern of taking impulsive action in order to "escape" emotional pain.  As an example the examiner cited personnel records showing poor coping skills in response to marital stressors in service which directly affected her work performance and capacity for overseas work.  The Board finds that these statements actually support a finding that the inception of the Veteran's depressive symptoms was during active service.  Furthermore, the examiner linked the Veteran's current depressive symptoms to current post-military life stressors and longer-term sequelae of an ineffectual style of coping, as evidenced by her in-service marriage problems and resulting emotional difficulties.  Without any evidence to the contrary, and giving the Veteran the benefit of the doubt, the Board therefore finds that service connection is warranted for unspecified depressive disorder which had its onset in service.  Consequently, service connection for this disability is warranted.  The greater weight of the evidence does not support entitlement to service connection for PTSD or any other psychiatric disability.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for an acquired psychiatric disorder, to include depression, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


